Exhibit 10.48

 

THIRD AMENDMENT TO
PURCHASE AND SALE CONTRACT

 

            THIS THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT (this "Third
Amendment") is made and entered into this 30th day of September, 2009 (the
"Third Amendment Date"), by and among LANDMARK (NC), LLC, a Delaware limited
liability company, having an address at 4582 South Ulster Street Parkway, Suite
1100, Denver, Colorado 80237 ("Seller") and PENNSYLVANIA REALTY GROUP, INC., a
Pennsylvania corporation, having a principal address at 2701 E. Luzerne Street,
Philadelphia, Pennsylvania 19137 ("Purchaser"). 

 

RECITALS:

 

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract dated July 31, 2009, as amended by that certain First Amendment to
Purchase and Sale Contract dated August 18, 2009, as further amended by that
certain Second Amendment to Purchase and Sale Contract dated September 11, 2009
(as amended, the "Contract"), for certain real property situated in the County
of Wake, State of North Carolina, commonly known as Landmark Apartments, and
more specifically described in the Contract (the "Property"); and

 

            WHEREAS, Seller and Purchaser desire to amend the Contract on the
terms and conditions set forth below.

 

AGREEMENT:

 

            NOW, THEREFORE, in consideration of the mutual covenants set forth
in the Contract and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree to amend the Contract as follows:

 

 

1.                  Non-Refundable Deposit Component.  In consideration of
Seller's execution of this Third Amendment and no later than one (1) Business
Day after the Third Amendment Date, Purchaser shall deliver to the Escrow Agent
by wire transfer of Good Funds $25,000 ("Non-Refundable Deposit Component"),
which amount shall, immediately upon delivery, be non-refundable under all
circumstances other than for Seller default as provided in Section 10.2, for
casualty as provided in Section 11.1 or for eminent domain as provided in
Section 12.1 of the Contract.  Furthermore, any reference in the Contract to
return of the "Deposit" or the "Additional Deposit" to Purchaser shall not
include the Non-Refundable Deposit Component, unless the Deposit is being
returned to Purchaser for Seller default as provided in Section 10.2, for
casualty as provided in Section 11.1 or for eminent domain as provided in
Section 12.1 of the Contract.  At Closing, the Non-Refundable Deposit Component
shall be applied to the Purchase Price pursuant to Section 5.3.1 of the
Contract.  

2.                  Loan Approval Period Extension.  The Loan Approval Period,
as such term is defined in Section 4.5.9 of the Contract, is hereby extended to
and shall expire upon the earlier to occur of: (a) Purchaser's receipt of
Lender's approval of the Loan Assumption and Release without any Onerous
Requirements; or (b) October 19, 2009.  If Purchaser provides Seller with a Loan
Approval Termination prior to the expiration of the Loan Approval Period
pursuant to Section 4.5.9 of the Contract, Purchaser shall not receive a return
of the Non-Refundable Deposit Component.     

3.                  General Provisions.  The following provisions shall apply
with respect to this Third Amendment:

(a)                Capitalized terms used, but not otherwise defined, herein
shall have the same meaning as ascribed to such terms in the Contract.

(b)               In the event of any conflict between the Contract and this
Third Amendment, the terms and conditions of this Third Amendment shall control.

(c)                This Third Amendment may be executed in counterparts, each of
which (or any combination of which) when signed by all of the parties shall be
deemed an original, but all of which when taken together shall constitute one
agreement.  Executed copies hereof may be delivered by telecopier or electronic
mail and upon receipt shall be deemed originals and binding upon the parties
hereto, and actual originals shall be delivered no later than seven calendar
days thereafter.


            NOW, THEREFORE, the parties hereto have executed this Third
Amendment as of the Third Amendment Date.

 

 

SELLER:

 

LANDMARK (NC), LLC,

a Delaware limited liability company

 

By:       ANGELES INCOME PROPERTIES, LTD. II,

            a California limited partnership,

            its member

 

            By:       ANGELES REALTY CORPORATION II,

                        a California corporation,

                        its managing general partner

 

 

 

                        By:  /s/Trent A. Johnson

                        Name:  Trent A. Johnson

                        Title:  Vice President

 

 


 

PURCHASER:

 

 

PENNSYLVANIA REALTY GROUP, INC.,

a Pennsylvania corporation

 

By:  /s/LindaM. Hart

Name:  Linda M. Hart

Title:  CFO

 